SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

873
CA 11-01793
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


VIVIAN STERN, DOING BUSINESS AS THE
JEWELER, PLAINTIFF-APPELLANT,

                     V                                             ORDER

CHARTER OAK FIRE INSURANCE COMPANY,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.


JAMES STERN, DENVER, COLORADO, D.J. & J.A. CIRANDO, ESQS., SYRACUSE
(JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

ROBINSON & COLE LLP, HARTFORD, CONNECTICUT (JEFFREY J. WHITE, OF THE
CONNECTICUT BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered November 18, 2010. The order held
that defendant Charter Oak Fire Insurance Company had breached the
insurance contract, that the business failure of plaintiff was not
proximately caused by the breach, and that plaintiff is entitled to
money damages of $7,887.19, plus interest, and denied the motion of
plaintiff to correct the record.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court